
	

114 HRES 573 IH: Expressing the sense of the House of Representatives that the President has failed to adequately develop and execute a strategy capable of defeating the Islamic State of Iraq and Syria and a significant course correction is necessary at this time to ensure the protection of the people of the United States and United States allies.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 573
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Ratcliffe submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the President has failed to adequately
			 develop and execute a strategy capable of defeating the Islamic State of
			 Iraq and Syria and a significant course correction is necessary at this
			 time to ensure the protection of the people of the United States and
			 United States allies.
	
	
 Whereas the Islamic State of Iraq and Syria (ISIS) continues to plan and promote attacks against the United States homeland;
 Whereas approximately 30,000 people from more than 100 countries have traveled to Syria and Iraq in order to join ISIS and other groups;
 Whereas roughly 4,500 individuals from Western countries and more than 250 Americans have traveled or attempted to travel to Syria and Iraq;
 Whereas there have been more than twice as many ISIS-inspired terror plots against the West in 2015 than in 2014;
 Whereas the United States faces the threat of United States citizens being radicalized abroad and returning to the United States to carry out a terrorist attack;
 Whereas ISIS has launched waves of attacks throughout the Middle East, North Africa, and South Asia;
 Whereas ISIS has further expanded its ability to inspire and direct terrorist attacks against targets in North America, Europe, and the Asia-Pacific region;
 Whereas an ISIS-inspired terrorist stabbed two counterterrorism officers near Melbourne, Australia, on September 23, 2014;
 Whereas a Canadian citizen inspired by ISIS rammed a car into two soldiers near Montreal, Canada, on October 20, 2014;
 Whereas ISIS took responsibility for inspiring a United States citizen to attempt to attack four police officers with a hatchet in New York City on October 23, 2014;
 Whereas an Australian citizen, claiming to be acting on behalf of ISIS, took 17 hostages in Sydney, Australia, on December 15, 2014;
 Whereas the three assailants in the attack on the Charlie Hebdo newspaper and Hypercacher Jewish Market in Paris, France, on January 7 to 9, 2015, declared allegiance to ISIS and Al-Qaeda in the Arabian Peninsula;
 Whereas a Danish citizen, allegedly inspired by ISIS, killed two civilians and injured five police officers on February 15, 2015;
 Whereas radicalized individuals inspired by ISIS attempted to attack a Prophet Muhammad cartoon contest in Garland, Texas, on May 3, 2015;
 Whereas ISIS-inspired assailants killed more than 130 people and wounded 369 more in Paris, France, on November 14 and 15, 2015; and
 Whereas the United States and its allies will continue to be threatened by terrorist attacks until ISIS and its affiliates are completely destroyed: Now, therefore, be it
	
 That the House of Representatives collectively believes the President has failed to adequately develop and execute a strategy capable of defeating the Islamic State of Iraq and Syria and a significant course correction is necessary at this time to ensure the protection of the people of the United States and United States allies.
		
